Title: To George Washington from Jean-Baptiste de Montesquieu, 2 May 1785
From: Montesquieu, Jean-Baptiste de
To: Washington, George



Bordeaux [France] 2d May 1785

My Son has Order’d me to Send to your Excellency One Hundered & Twenty Bottles of White Wine, made at Bordeaux. he Told me that during his Stay in America, He never had Seen So good a Sort of Nutts, as those in France, I have Sent at all events Some Nutts of a very fine Sort, although the Season for Sowing them is over. There will be possibly Some one that will Spring up & will Produce a Tree, Provided there be Some Care taken of it, as Soon as Your Excellency will receive them, you must make them be Steep’d in Water, for the Space of Two or Three Days. Directly Sow them in Good Earth Mouldered, or Sifted, Water them very often, & keep them from the Excessive Burning heat of the Sun. I am very happy of this opportunity to Offer my Respect, the most Profound, to the Hero of the World, who has Reunited, all the Virtues of Ancient Rome, with all the Politeness of the Grand World.
